Per Curiam:

The only question involved in this case is the validity of a tax deed. The court below held it invalid. The deed was issued and recorded more than five years before the beginning of the action, and every objection raised against the deed has been decided adversely by this court. (Robbins v. Brower, 74 Kan. 113, 85 Pac. 815; Penrose v. Cooper, 71 Kan. 725, 81 Pac. 489; Gibson v. Trisler, 73 Kan. 397, 85 Pac. 413; John v. Young, 74 Kan. 865, 86 Pac. 295; Kennedy v. Scott, 72 Kan. 359, 83 Pac. 971; Pierce v. Adams, 77 Kan. 46, 93 Pac. 594; Gibson v. Freeland, 77 Kan. 450, 94 Pac. 782; Ham v. Booth, 72 Kan. 429, 83 Pac. 24; Trust Co. v. Davis, 76 Kan. 639, 92 Pac. 707; Havel v. Abstract Co., 76 Kan. 336, 91 Pac. 790.) The judgment is therefore reversed, and the case is remanded with instructions to hold the deed valid and to proceed accordingly.